Holden, J.,
delivered the opinion of the court.
This is an appeal by the state from a judgment of the circuit court of Leflore county sustaining a demurrer to an indictment wherein the appellee was charged with stealing seventy-five dollars and fifty cents. The indictment, leaving out the formal parts, is as follows:
“Upon their oaths present that Ella Walker, in said county, on the 16th day of January, 1917, seventy-seven dollars and fifty cents, of the value of seventy-seven dollars and fifty cents, of the property of Tom Steele, then and there being found, did then and there unlawfully, willfully, and feloniously, take, steal, and carry away, against the peace and dignity of the state of Mississippi.”
The demurrer presents several grounds, and it does not appear in the record upon which ground the court sustained the demurrer, but we suppose it was sustained on the ground that the indictment failed to charge that the property stolen was “money.” The indictment is based on section 1436, Code of 1906, which in part is as follows:
“In indictments for larceny or embezzlement of money or evidences of debt, it shall be sufficient to describe the property in general terms as ‘money,’ ‘bank notes,’ ‘checks,’ ‘bills of exchange,’ ‘promissory notes,’ and the like, of or about a certain amount and of certain value, ’ ’ etc.
While the indictment is drawn in an unusual way, and does not charge that the property stolen was “money,” *704still we think that it is a good indictment, as it charges all of the necessary elements and ingredients of the crime of larceny. It fully informs the defendant of the nature and cause of the accusation, the amount of money stolen, the ownership and value thereof, the time and place, and the felonious taking, stealing, and carrying away of the property. It is true the indictment does not use the word “money,” yet it states that “seventy-seven dollars and fifty cents, of the value of seventy-seven dollars and fifty cents,” was stolen. Certainly when we speak of dollars and cents we are speaking of money, and this description of the property is a substantial compliance with the requirments of the statute on larceny. Graham v. State, 5 Humph. (Tenn.) 40; Words and Phrases, vol. 3, p. 2161; Words and Phrases (2d Ed.), vol. 2, p. 127.
The judgment of the court below is reversed, and the cases remanded..

Reversed and remanded.